UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            3/20/2019
 Leander C. Pickett,

                                  Plaintiff,
                                                              1:18-cv-09775 (AT) (SDA)
                    -against-
                                                              OPINION AND ORDER
 Migos Touring, Inc. et al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       Before the Court is a motion by Plaintiff, Leander C. Pickett (“Pickett”), pursuant to Rule

15(a) of the Federal Rules of Civil Procedure, for leave to file a Second Amended Complaint

(“SAC”) to add as defendants in this case five individuals, Quavious Marshall (“Marshall”), Kiari

Cephus (“Cephus”), Kirsnick Ball (“Ball”), Joshua Parker (“Parker”) and Grant Decouto

(“Decouto”), and to amend the caption. (Mot. For Leave, ECF No. 34.). For the reasons set forth

below, Plaintiff’s motion is GRANTED.

                                          BACKGROUND

       This is a copyright infringement action. Pickett alleges that the 2018 song “Walk It Talk It”

by the hip-hop group Migos Touring, Inc. (“Migos”) infringes his copyright in a rap song titled

“Walk It Like I Talk It” that he created in 2007 and released on a mixtape in 2008. (Mot. For Leave

at 5.) Named as defendants in the Amended Complaint, filed on December 17, 2018, are Migos,

Capitol Records, LLC (“Capitol”) and Quality Control Music, LLC (“QC”) (collectively,

“Defendants”). (Am. Compl., ECF No. 9, ¶¶ 7-9.) The Amended Complaint identifies Marshall, Ball

and Cephus as members of Migos. (Id. ¶ 7.)
          On January 8, 2019, District Judge Torres entered a Scheduling Order requiring that “[a]ny

motion to amend or to join additional parties shall be filed within 30 days from the date of this

Order.” (Scheduling Order, ECF No. 17, at 1 (emphasis omitted).) On February 8, 2019, 31 days

after the date of the Scheduling Order, Pickett filed a Letter Motion, dated February 7, 2019,

seeking to add Marshall, Cephus, Ball, Parker and Decouto as defendants. (Letter Mot., ECF No.

25.) 1

          On February 11, 2019, this case was referred to me for general pretrial purposes. (Order

of Reference, ECF No. 27.) Also on February 11, 2019, I entered a Memo Endorsement requiring

Pickett, if he sought to add additional parties, to file a motion pursuant to Fed. R. Civ. P. 15, and

to annex to his motion a copy of the proposed amended pleading. (Memo Endorsement, ECF No.

28.) After obtaining an extension of the briefing schedule for his motion to amend, Pickett filed

his motion (ECF No. 34), together with his proposed SAC (ECF No. 35-1), on February 26, 2019.

The SAC names as defendants the three members of Migos (Marshall, Ball and Cephus), as well

as Parker and Decouto, who each is identified as a “musical composer” of “Walk It Talk It.” (SAC

¶¶ 10-14.)

          On March 12, 2019, Defendants filed their opposition to Pickett’s motion to amend. (Opp.

Mem., ECF No. 36.) On March 19, 2019, Pickett filed his reply. (Reply Mem, ECF No. 39.)

                                             LEGAL STANDARDS

          A motion to amend is generally governed by Rule 15(a) of the Federal Rules of Civil

Procedure, which states that “[t]he court should freely give leave when justice so requires.” Fed.

R. Civ. P. 15(a). Notwithstanding the liberality of the general rule, “it is within the sound discretion


1
    Due to a filing error, the Letter Motion was refiled on February 11, 2019. (See ECF No. 26.)


                                                       2
of the court whether to grant leave to amend.” John Hancock Mutual Life Insurance Co. v.

Amerford International Corp., 22 F.3d 458, 462 (2d Cir. 1994). Regarding the use of this discretion,

the Supreme Court has stated:

       In the absence of any apparent or declared reason—such as undue delay, bad faith
       or dilatory motive on the part of the movant, repeated failure to cure deficiencies
       by amendments previously allowed, undue prejudice to the opposing party by
       virtue of allowance of the amendment, futility of amendment, etc.—the leave
       should . . . be freely given.

Foman v. Davis, 371 U.S. 178, 182 (1962) (internal quotation marks omitted). The party opposing

a motion to amend typically bears the burden of establishing that the amendment should be

denied. See Joinnides v. Floral Park–Bellerose Union Sch. Dist., No. 12-CV-05682, 2015 WL

1476422, at *9 (E.D.N.Y. Mar. 31, 2015).

       While motions to amend are generally governed by Rule 15(a), Rule 21 controls if the

proposed amendment adds new parties. Momentum Luggage & Leisure Bags v. Jansport, Inc.,

No. 00-CV-07909, 2001 WL 58000, at *1 (S.D.N.Y. Jan. 23, 2001) (citation omitted)). Rule 21 states

that a party may be added to an action “at any time, on just terms.” Fed. R. Civ. P. 21. In deciding

whether to permit joinder, courts apply the “same standard of liberality afforded to motions to

amend pleadings under Rule 15.” Addison v. Reitman Blacktop, Inc., 283 F.R.D. 74, 79 (E.D.N.Y.

2011); see also Amaya v. Roadhouse Brick Oven Pizza, Inc., 285 F.R.D. 251, 253 (E.D.N.Y. 2012)

(“There is . . . little practical difference between Rule 15 and Rule 21 since they both leave the

decision whether to permit or deny an amendment to the district court’s discretion.”).

                                           DISCUSSION

       The Court finds that Defendants have not met their burden to establish that the motion

to amend should be denied. Defendants opposed Pickett’s motion to amend to add the five



                                                 3
additional defendants on two grounds. First, Defendants argue that the motion was untimely.

(Opp. Mem. at 5-6.) Second, Defendants argue that the Court lacks personal jurisdiction over the

proposed additional defendants. (Id. at 6-9.) Each of these grounds will be addressed in turn.

           As for timeliness, it is true that Pickett filed his Letter Motion for leave to add additional

parties a day late, on February 8, 2019. Pickett argues in reply that, due to the Martin Luther King

Jr. federal holiday on January 21, 2019, his time to seek leave was tolled by one day from February

7 to February 8, 2019. (Reply at 5.) Pickett is mistaken. When computing time under the Federal

Rules of Civil Procedure, a day is added only when the last day of a period falls on a legal holiday. 2

See Fed. R. Civ. P. 6(a)(1)(C). Indeed, this Court’s Local Civil Rule 6.4 expressly provides that “legal

holidays are no longer excluded in computing periods of time.” S.D.N.Y. Local Civil Rule 6.4. 3

Nonetheless, since Defendants have not identified any prejudice caused to them by the one-day

delay, the Court finds Pickett’s neglect to be excusable. See Fed. R. Civ. P. 6(b)(1)(B).

           As for personal jurisdiction, there is not an adequate basis for the Court to determine

whether personal jurisdiction exists over Marshall, Cephus, Ball, Parker and/or Decouto. After

these new defendants have been served with the SAC, they of course may file a motion to dismiss

for lack of personal jurisdiction. Once confronted with such a motion, Pickett will have an

opportunity to make a showing through his “own affidavits and supporting materials, containing

an averment of facts that, if credited, would suffice to establish jurisdiction over the




2
    Martin Luther King, Jr.’s Birthday is a legal holiday. Fed. R. Civ. P. 6(a)(6).
3
 Even when the rules added an additional day for legal holidays, that additional day was added only if the
period of time in question was less than 11 days. See Fed. R. Civ. P. 6, Advisory Committee Notes to 2009
Amendment, Subdivision (a)(1).


                                                           4
defendant[s].” S. New England Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 138 (2d Cir. 2010) (citation

omitted). 4

                                               CONCLUSION

        For the foregoing reasons, the Court GRANTS Plaintiff’s motion for leave to file his Second

Amended Complaint. Plaintiff shall file the Second Amended Complaint within seven days of the

date of this Order and shall serve it on the new defendants within 30 days.

SO ORDERED.

DATED:          New York, New York
                March 20, 2019

                                                           ______________________________
                                                           STEWART D. AARON
                                                           United States Magistrate Judge




4
  Defendants cite to Taormina v. Thrifty Car Rental, No. 16-CV-03255 (VEC), 2016 WL 7392214, at *5
(S.D.N.Y. Dec. 21, 2016), for the proposition that “a motion to amend will be denied where the proposed
amended complaint fails to establish personal jurisdiction.” (Opp. Mem. at 7.) However, that case arose
in a far different procedural posture than this one. In Taormina, a named defendant, The Hertz
Corporation (“Hertz”), had moved to dismiss for lack of personal jurisdiction, and both plaintiff and Hertz
had fully briefed the issues of whether specific or general jurisdiction existed against Hertz. After deciding
that personal jurisdiction did not exist, the Court stated that it would not provide the plaintiff with an
opportunity to amend its pleading against Hertz.


                                                      5
